UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                     - against -                              12-cr-269-01 (JGK)

CARLOS SALOMON-MENDEZ,                                        ORDER

                                          Defendant.

JOHN G. KOELTL, District Judge:

         On September 19, 2019 (Dkt. No. 232), the parties were

instructed to advise the Court on whether they agree to

resentencing in light of United States v. Davis, 139 S. Ct. 2319

(2019) by September 26, 2019. The Court has not received any

response from the parties. The parties should advise the Court

of their response by January 24, 2020.

         The Clerk's Office is directed to serve a copy of this

Order on the Criminal Division of the U.S. Attorney's Office for

the Southern District of New York, at 1 St. Andrew's Plaza, New

York, NY 10007, by certified mail, return receipt requested.



SO ORDERED.

Dated:              New York, New York
                    January 15, 2020

                                                       United States District Judge




 USDC SONY
 DOCUMENT
 ELECTRONICALLY FILED
 DOC#
                               .. -,.__-q_,..~-
 DATE -Fi-LE_D_:-. •-J-;-"'-/ft3-.--        .. -.,..
